 
Exhibit 10.3
 
SECURITY AGREEMENT
 
THIS SECURITY AGREEMENT (the "Security Agreement") is made and entered into as
of March 1, 2009 by
 
Lumea, Inc., a Nevada corporation ("Lumea"), with its principal place of
business at 7430 E. Butherus Dr., Suite C, Scottsdale, Arizona 85260,
 
for the benefit of
 
Easy Staffing Services, Inc., a Delaware corporation ("Secured Party"), with its
principal place of business at 33747 N. Scottsdale Rd., Suite 135., Scottsdale,
AZ 85266.
 
RECITALS
 
Lumea has contemporaneously herewith executed in favor of Secured Party a
Promissory Note in the principal amount of Five Million Seven Hundred Fifty
Thousand Dollars ($5,750,000) (the "Promissory Note").
 
As security for the Promissory Note, Lumea has agreed to give Secured Party a
security interest (the "Security Interest") in the property described on Exhibit
"A" attached hereto and incorporated herein by reference (hereinafter called the
"Collateral").
 
1.             Security Interest.
 
1.1          For good and valuable consideration the receipt and sufficiency of
which are hereby acknowledged, Lumea hereby grants to Secured Party a security
interest (hereinafter called the "Security Interest") in the property described
on Exhibit "A".
 
1.2          This Security Agreement is given for the purpose of securing, in
such order of priority as Secured Party may elect:
 
(a)           Payment of the amount of Five Million Seven Hundred Fifty Thousand
Dollars ($5,750,000) with interest thereon, extension and other fees, late
charges and attorney's fees, according to the terms of the Promissory Note, and
all extensions, modifications, renewals or replacements thereof; and
 
(b)           Payment, performance and observance by Lumea of each agreement,
term, provision and condition contained herein, or to preserve any right of
Secured Party hereunder, or to protect or preserve the Collateral or any part
thereof.
 
1.3           All of the indebtedness and obligations secured by this Security
Agreement are hereinafter collectively called the "Obligation".
 
2.             Warranties, Covenants And Agreements of Lumea. Lumea represents
and warrants that:
 
(a)           Lumea is the true and lawful owner of the Collateral and has full
power, right and authority to execute and deliver this Security Agreement;



--------------------------------------------------------------------------------


 
(b)          No defense, setoff, claim or counterclaim exists against Secured
Party that could be asserted against Secured Party, whether in any proceeding to
enforce Secured Party's interest in the Collateral or otherwise; and
 
(c)          Lumea has not conveyed, transferred, or assigned the Collateral or
any of its rights or interest therein and has not executed any other document or
ins trument that might prevent or limit Secured Party from operating under the
terms and conditions of this Security Agreement.
 
2.2          Except as set forth in Section 2.7, Lumea will make no other
assignment (and will allow no other assignment to be made) of the Collateral or
of any right or interest therein without the prior written consent of Easy.
 
2.3          Lumea does hereby make, constitute and appoint Secured Party, its
successors and assigns, Lumea's true and lawful attorney in fact, in Lumea's
name, place and stead, or otherwise:
 
(a)          To do all acts, including the filing of a UCC Financing Statement
(including continuation statements and amendments) with the appropriate filing
office, and to execute, acknowledge, obtain and deliver any and all instruments,
documents, items or things necessary, proper or required as a term, condition or
provision of the Collateral or in order to exercise any rights of Lumea under
the Collateral or to receive and enforce any performance due Lumea under the
Collateral;
 
(b)          To demand and receive all performances due under or with respect to
the Collateral and to take all lawful ways and means for the enforcement thereof
and to compromise and settle any claim or cause of action in Lumea arising from
or related to the Collateral and give acquittances and other sufficient
discharges relating thereto; and
 
(c)           To file any claim or to take any other action or proceeding,
either in its own name or in that of its nominee, or in the name of Lumea or
otherwise, to enforce performances due under or related to the Collateral or to
protect and preserve the right, title and interest of Secured Party hereunder.
 
2.4          The power of attorney given herein is a power coupled with an
interest and shall be irrevocable so long as any part of the Obligation remains
unpaid or unperformed. Secured Party shall have no obligation to exercise any of
the foregoing rights and powers in any event.
 
2.5          No change, amendment or modification shall be made to the
Collateral or to the instructions of Lumea contained herein without the prior
written approval of Secured Party.
 
2.6          Lumea, at its cost and expense, shall protect and defend this
Security Agreement, all of the rights of Secured Party hereunder and the
Collateral against all claims and demands of other parties. Lumea shall pay a11
claims and charges that in the opinion of Secured Party might prejudice, imperil
or otherwise affect the Collateral or the Security Interest. Lumea shall
promptly notify Secured Party of any levy, distraint or other seizure by legal
process or otherwise of any part of the Collateral and of any threatened or
filed claims or proceedings that might in any way affect or impair the terms of
this Security Agreement.
 
2.7          The Security Interest, at all times, shall be perfected and shall
be prior to any other interest in the Collateral other than a security interest
granted to Porter Capital for factoring receivables, and any replacement
factoring or lending institution. Lumea, on demand, shall promptly pay all costs
and expenses of filing and recording, including the costs of any searches,
deemed necessary by Secured Party from time to time to establish and determine
the validity and the continuing priority of the Security Interest.
 
2

--------------------------------------------------------------------------------


 
2.8          If Lumea shall fail to pay any expenses or charges, to keep all of
the Collateral free from other security interests, encumbrances or claims or to
perform otherwise as required herein, Secured Party may advance the moneys
necessary to pay the same.
 
3.             EVENTS OF DEFAULT; REMEDIES.
 
3.1          The occurrence of any of the following events or conditions shall
constitute and is hereby defined to be an "Event of Default" under this Security
Agreement, the Promissory Note and the Asset Purchase Agreement:
 
(a)          Any failure to pay any principal or interest or any other part of
the Obligation pursuant to the provisions contained in the Promissory Note, when
due, and such failure is not remedied within thirty (30) days after receipt by
Lumea of written notice of default given by Secured Party to Lumea.
 
(b)          Any warranty, representation or statement contained in this
Security Agreement, the Promissory Note, or any other document or instrument
executed or delivered in connection with the Obligation, or made or furnished to
Secured Party by or on behalf of Lumea, that shall be or shall prove to have
been materially false when made or furnished.
 
(c)          The filing by Lumea, (or against Lumea) in which Lumea acquiesces
or which is not dismissed within sixty (60) days after the filing thereof) of
any proceeding under the federal bankruptcy laws now or hereafter existing or
any other similar statute now or hereafter in effect; the entry of an order for
relief under such laws with respect to Lumea or the appointment of a receiver,
trustee, custodian or conservator of all or any part of the assets of Lumea.
 
(d)          The insolvency of Lumea, or the execution by Lumea, of an
assignment for the benefit of creditors; or the convening by Lumea of a meeting
of its creditors, or any class thereof, for purposes of effecting a moratorium
upon or extension or composition of its debts; or the failure of Lumea to pay
its debts as they mature; or if Lumea is generally not paying its debts as they
mature.
 
(e)          The liquidation, termination or dissolution of Lumea if Secured
Party is not reasonably reassured of timely payment and performance hereunder
and under the Promissory Note.
 
(f)          Any attachment, garnishment, levy or execution upon, or judicial
seizure of, any portion of the Collateral that is not released within thirty
(30) days of its execution.
 
(g)         Subject to Section 2.7, the existence or the filing of any lien or
encumbrance against any portion of the Collateral which may impair the first
lien position of Secured Party that is not released within thirty (30) days of
its attachment.
 
(h)         The institution of any legal action or proceedings to enforce a lien
or security interest in any portion of the Collateral that is not dismissed
within thirty (30) days of its institution.
 
3

--------------------------------------------------------------------------------


 
(i)            The abandonment by Lumea of all or any part of the Collateral
that is not recovered or otherwise replaced within thirty (30) days of its
abandonment.
 
(j)            The loss, theft or destruction of, or any substantial damage to,
any portion of the Collateral that is not replaced, restored or returned within
thirty (30) days.
 
(k)            Lumea's abandonment or cessation of the business of providing
Professional Employer Organization or employee staffing services.
 
3.2           Upon the occurrence of any Event of Default and at any time
thereafter while such Event of Default is continuing, Secured Party shall have
the following rights and remedies and may do one or more of the following:
 
(a)            Declare all or any part of the Obligation, including any or all
of the Promissory Note, immediately due and payable, and the same, with all
costs and charges, shall be collectible thereupon by action at law.
 
(b)            Pursue any legal remedy available to collect the Obligation, to
enforce its title in and right to possession of the Collateral and to enforce
any and all other rights or remedies available to it.
 
(c)            After notice to Lumea, sell such Collateral at public or private
sale either with or without having such Collateral at the place of sale. The
proceeds of such sale, after deducting therefrom all expenses of Secured Party
in collecting and selling the Collateral (including reasonable attorneys' fees)
shall be applied to the payment of the Obligation, and any surplus thereafter
remaining shall be paid to Lumea or any other person that may be legally
entitled thereto. In the event of a deficiency between such net proceeds from
the same of the Collateral and the total amount of the Obligation, Lumea, upon
demand, shall promptly pay the amount of such deficiency to Secured Party.
Secured Party, so far as may be lawful, may purchase all or any part of the
Collateral offered at any public or private sale made in the enforcement of
Secured Party's rights and remedies hereunder.
 
3.3           Secured Party shall give Lumea reasonable notice of any sale or
other disposition of all or any part of the Collateral. Lumea agrees that notice
and demand shall be deemed to be commercially reasonable and effective if such
notice is given to Lumea at least ten (10) days prior to such sale or other
disposition in the manner provided herein for the giving of notices.
 
3.4           Lumea shall and does hereby indemnify and hold Secured Party
harmless from any and all damages and losses arising as a result of or related
to the Collateral, this Security Agreement or the exercise by Secured Party of
any of its rights under this Security Agreement, including, without limitation,
any judgment, amounts paid in settlement, and all costs and expenses, including
reasonable attorneys' fees, incurred in defending or settling any action, suit
or proceeding in connection with the foregoing, but excluding damages and losses
arising out of or resulting from or relating to the gross negligence or
intentional act of Secured Party or its agents or employees.
 
3.5           All sums advanced or paid by Secured Party under the terms hereof,
all amounts paid, suffered or incurred by Secured Party in exercising any
authority granted herein, including reasonable attorneys' fees, and all other
amounts due Secured Party from Lumea in connection with this Security Agreement
shall be added to the Obligation, shall be secured by all deeds of trust and
other lien and security documents securing the Obligation, shall bear interest
at the highest rate payable on any of the Obligation until paid, and shall be
due and payable by Lumea to Secured Party immediately without demand.
 
4

--------------------------------------------------------------------------------


 
3.6           Lumea shall pay all costs and expenses, including, without
limitation, costs of Arizona Uniform Commercial Code searches, court costs and
reasonable attorneys' fees, incurred in enforcing payment and performance of the
Obligation or in exercising the right and remedies of Secured Party hereunder
whether in civil, probate, bankruptcy or appellate courts. Such court costs and
attorneys' fees shall be set by the court and not by jury, shall be included in
any judgment obtained by Secured Party, shall be added to the Obligation and
shall be secured by this Security Agreement.
 
3.7           In addition to the remedies provided herein for an Event of
Default, Secured Party shall have all the rights and remedies afforded a secured
party under the Arizona Uniform Commercial Code and all other legal and
equitable remedies allowed under applicable law. No failure on the part of
Secured Party to exercise any of its rights hereunder arising upon any Event of
Default shall be construed to prejudice its rights upon the occurrence of any
other or subsequent Event of Default. No delay on the part of Secured Party in
exercising any such rights shall be construed to preclude it from the exercise
thereof any time during the continuance of that Event of Default. Secured Party
may enforce any one or more remedies or rights hereunder successively or
concurrently. By accepting payment or performance of any of the Obligation after
its due date, Secured Party shall not thereby waive the agreement contained
herein that time is of the essence, nor shall Secured Party waive either its
right to require prompt payment or performance when due of the remainder of the
Obligation or its right to consider the failure to so pay or perform an Event of
Default.
 
4.            MISCELLANEOUS PROVISIONS.
 
4.1           Other Security. The acceptance of this Security Agreement by
Secured Party shall not be considered a waiver of or in any way to affect or
impair any other security that Secured Party may have, acquire simultaneously
herewith, or hereafter acquire for the payment or performance of the Obligation,
nor shall the taking by Secured Party at any time of any such additional
security be construed as a waiver of, or in any way to affect or impair, the
Security Interest; Secured Party may resort, for the payment or performance of
the Obligation, to its several securities therefor in such order and manner as
it may determine.
 
4.2           No Obligations to Collateral. Secured Party, by accepting this
Security Agreement, shall not be subject to any obligation or liability under
the Collateral, including without limitation, any duty to perform any of the
terms, conditions, provisions or agreements thereof, but any and all such
obligations and liabilities shall continue to rest upon Lumea as though this
Security Agreement had not been made.
 
4.3           Modifications. Without notice of demand, without affecting the
obligations of Lumea hereunder or the personal liability of any person for
payment or performance of the Obligation, and without affecting the Security
Interest or the priority thereof, Secured Party, from time to time, may: (i)
extend the time for payment of all or any part of the Obligation, accept a
renewal Promissory Note therefor, reduce the payments thereon, release any
person liable for all or any part thereof, or otherwise change the terms of all
or any part of the Obligation; (ii) take and hold other security for the payment
or performance of the Obligation and enforce, exchange, substitute, subordinate,
waive or release any such security; (iii) join in any extension or subordination
agreement; or (iv) release any part of the Collateral from the Security
Interest.
 
5

--------------------------------------------------------------------------------


 
4.4           Waiver. Lumea waives and agrees not to assert: (i) any right to
require Secured Party to proceed against any guarantor, to proceed against or
exhaust any other security for the Obligation, to pursue any other remedy
available to Secured Party, or to pursue any remedy in any particular order or
manner; (ii) the benefits of any statute of limitations affecting the
enforcement hereof; (iii) demand, diligence, presentment for payment, protest
and demand, and notice of extension, dishonor, protest, demand and nonpayment,
relating to the Obligation; and (iv) any benefit of, and any right to
participate in, any other security now or hereafter held by Secured Party.
 
4.5           Assignment; Delegation. No party may assign any of its rights
under this Security Agreement, or delegate any performance under this Security
Agreement, in whole or in part, whether they are voluntary, involuntary, by
merger, consolidation, dissolution, operation of law, or any other manner,
except with the prior written consent of the other party, which consent may be
withheld for any reason or no reason. For purpose of this Section: (i) a change
of control or a change of ownership is deemed an assignment of rights; and (ii)
"merger" refers to any merger in which a party participates, regardless of
whether it is the surviving or disappearing corporation. Any purported
assignment of rights or delegation of performance in violation of this Section
is null and void.
 
4.6           Successors and Assigns. This Security Agreement shall inure to the
benefit of, and be binding upon, the parties hereto and their respective
successors, heirs, representatives and assigns, as the case may be; provided,
however, that no party shall assign or delegate this Security Agreement or any
of the rights or obligations created hereunder without the prior written consent
of the other party. This Security Agreement shall not confer upon any person not
a party to this Security Agreement, or the legal representative of such person
any rights or remedies of any nature or kind whatsoever under or by reason of
this Security Agreement.
 
4.7           Expenses. Except as otherwise expressly provided in this Security
Agreement, the parties hereto shall bear their respective expenses incurred in
connection with the preparation, execution and performance of this Security
Agreement and the transactions contemplated hereby, including, without
limitation, all fees and expenses of agents, representatives, counsel and
accountants.
 
4.8           Notices. All notices and other communications given or made
pursuant hereto shall be in writing and shall be deemed to have been given or
made, if delivered personally or transmitted by telex, telecopy or telegram, on
the date so delivered or transmitted, if sent by Federal Express or other
reputable national overnight carrier, on the next business day after the date so
sent, or if mailed by registered or certified mail (postage prepaid, return
receipt requested), on the fifth business day after the date so mailed, to the
parties at the following addresses.
 
         if to Sellers, to:    Easy Staffing Services, Inc.
[address]
Scottsdale, AZ 85266
Attention: Cliff Blake, President
 
         if to Lumea, to:    Lumea, Inc
7430 E. Butherus Dr., Suite C
Scottsdale, Arizona 85260
Attention: Mr. Edmond L. Lonergan
 
6

--------------------------------------------------------------------------------


 
or to such other person or at such other addresses as shall be furnished by any
party by like notice to the other, and such notice or communication shall be
deemed to have been given or made as of the date so delivered or transmitted, on
the next business day after the date so sent by overnight courier or on the
fifth business day after the date so mailed.
 
4.9           Entire Agreement. This Security Agreement, together with the
Annexes and Exhibits attached he reto, r epresents t he e ntire agreement a nd
unde rstanding o f the p arties h ereto w ith reference to the transactions set
forth herein, and no representations, warranties or covenants have been made in
connection with this Security Agreement, either express or implied, other than
those expressly set forth herein, in the Annexes or in the certificates,
agreements and other documents delivered in connection with the transactions
contemplated hereby. This Security Agreement supersedes all prior negotiations,
discussions, correspondence, communications, understandings and agreements
between the parties relating to the subject matter of this Security Agreement
and all prior drafts of this Security Agreement, all of which are merged into
this Security Agreement.
 
 4.10        Third Parties. No term or provision of this Security Agreement is
for the benefit of any person who is not a party hereto, and no such party will
have any right or cause of action hereunder.
 
 4.11        Waivers, Amendments and Remedies. This Security Agreement may be
amended, superseded, canceled, renewed or extended, and the terms hereof may be
waived, only by a written instrument signed by Seller and Purchaser or, in the
case of a waiver, by the party waiving compliance. No delay on the part of any
party in exercising any right, power or privilege hereunder shall operate as a
waiver thereof; nor shall any waiver on the part of any party of any such right,
power or privilege, nor any single or partial exercise of any such right, power
or privilege, preclude any further exercise thereof or the exercise of any other
such right, power or privilege.
 
 4.12        Section Headings. The Section headings contained in this Security
Agreement are solely for convenience of reference and shall not affect the
meaning or interpretation of this Security Agreement or of any term or provision
hereof.
 
 4.13        Counterparts. This Security Agreement may be executed in two or
more counterparts, each of which shall be deemed an original and all of which
together shall be considered one and the same agreement.
 
 4.14        Facsimile and Electronic Signatures. Signatures received via
facsimile or other electronic means, including in a digitally produced format
(.tif, .pdf, .doc, .gif., etc.), will be deemed originals, unless otherwise
expressly set forth in a clear and conspicuous manner elsewhere on the page or
file that contains the facsimile or electronic signature.
 
 4.15        Enforcement Costs. If either party institutes an action or
proceeding to enforce any rights arising under this Security Agreement, the
party prevailing in such action or proceeding will be paid all reasonable
attorneys' fees and costs to enforce such rights by the other party, such fees
and costs to be set by the court, not by a jury, and to be included in the
judgment entered in such proceeding.
 
4.16         Governing Law. This Security Agreement is made in and shall be
governed by and construed in accordance with the laws of the State of Arizona
without giving effect to the principles of conflicts of law thereof.
 
7

--------------------------------------------------------------------------------


 
4.17         Annexes, Exhibits and Schedules.  The Annexes, Exhibits and
Schedules attached hereto are part of this Security Agreement as if fully set
forth herein.  All references herein to Sections, Clauses, Annexes, Exhibits and
Schedules shall be deemed references to such parts of this Security Agreement,
unless the context shall otherwise require. Any description or disclosure set
forth in any attachment hereto shall be deemed incorporated in all other
attachments hereto to the extent applicable.
 
[Signature page follows]


8

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, this Security Agreement has been executed and delivered on
behalf of and in the name of Lumea on the date indicated above.
 
 
 
LUMEA, INC., a Nevada corporation
             
 
  
 
By:
/s/ Edmond L. Lonergan         Its: President  

 
 
 
 
EASY STAFFING SERVICES, INC.,
a Delaware corporation 
             
 
 
 
By:
/s/ Cliff Blake          Its: CEO  

 
 
9

--------------------------------------------------------------------------------




 

STATE OF ARIZONA )      
) ss
    County of ______________ )    

 
The foregoing instrument was acknowledged before me this _______ day of
_________________________, 2009, by __________________________________________
the _________________________ of Lumea, Inc., a Nevada corporation, for and on
behalf of the company.
 
IN WITNESS WHEREOF, I have hereunto set my hand and official seal.
 

       
 
          Notary Public   My Commission Expires:              
___________________              

 
10

--------------------------------------------------------------------------------


 
EXHIBIT A
Collateral
 
 
The Collateral means all of the right, title, and interest that Lumea possesses
in and to all of its assets, including all of its:
 
(i)            intellectual property, goodwill associated therewith, licenses
and sublicenses granted and obtained with respect thereto, and rights
thereunder, remedies against infringements thereof, and rights to protection of
interests therein under the laws of all jurisdictions;
 
(ii)           leases (including equipment leases), subleases, and rights
thereunder, and improvements, fixtures, and fittings thereon;
 
(iii)          agreements, contracts, indentures, mortgages, instruments,
security interests, guaranties, other similar arrangements, and rights
thereunder;
 
(iv)          accounts, notes, and other receivables;
 
(v)           tangible personal property (such equipment, supplies, and
furniture);
 
(vi)          claims, deposits, prepayments, refunds, causes of action, choses
in action, rights of recovery, rights of set off, and rights of recoupment
(including any such item relating to the payment of taxes);
 
(vii)         franchises, approvals, permits, licenses, orders, registrations,
certificates, variances, and similar rights obtained from governments and
governmental agencies to the extent assignable or transferable;
 
(viii)        books, records, ledgers, files, documents, correspondence, lists,
plats, architectural plans, drawings, and specifications, creative materials,
advertising and promotional materials, studies, reports, and other printed or
written materials; and
 
(ix)           cash.
 
11

--------------------------------------------------------------------------------


 
 
SECURITY AGREEMENT
 
THIS SECURITY AGREEMENT (the "Security Agreement") is made and entered into as
of March 1, 2009 by
 
Lumea, Inc., a Nevada corporation ("Lumea"), with its principal place of
business at 7430 E. Butherus Dr., Suite C, Scottsdale, Arizona 85260,
 
for the benefit of
 
Easy Staffing Services, Inc., a Delaware corporation ("Secured Party"), with its
principal place of business at 33747 N. Scottsdale Rd., Suite 135., Scottsdale,
AZ 85266.
 
RECITALS
 
Lumea has contemporaneously herewith executed in favor of Secured Party a
Promissory Note in the principal amount of Three Million Dollars ($3,000,000)
(the "Promissory Note").
 
As security for the Promissory Note, Lumea has agreed to give Secured Party a
security interest (the "Security Interest") in the property described on Exhibit
"A" attached hereto and incorporated herein by reference (hereinafter called the
"Collateral").
 
1.            Security Interest.
 
1.1          For good and valuable consideration the receipt and sufficiency of
which are hereby acknowledged, Lumea hereby grants to Secured Party a security
interest (hereinafter called the "Security Interest") in the property described
on Exhibit "A".
 
1.2          This Security Agreement is given for the purpose of securing, in
such order of priority as Secured Party may elect:
 
(a)          Payment of the amount of Three Million Dollars ($3,000,000) with
interest thereon, extension and other fees, late charges and attorney's fees,
according to the terms of the Promissory Note, and all extensions,
modifications, renewals or replacements thereof; and
 
(b)          Payment, performance and observance by Lumea of each agreement,
term, provision and condition contained herein, or to preserve any right of
Secured Party hereunder, or to protect or preserve the Collateral or any part
thereof.
 
1.3          All of the indebtedness and obligations secured by this Security
Agreement are hereinafter collectively called the "Obligation".
 
Warranties, Covenants And Agreements of Lumea. Lumea represents and warrants
that:
 
(a)          Lumea is the true and lawful owner of the Collateral and has frill
power, right and authority to execute and deliver this Security Agreement;
 
(b)          No defense, setoff, claim or counterclaim exists against Secured
Party that could be asserted against Secured Party, whether in any proceeding to
enforce Secured Party's interest in the Collateral or otherwise; and
 

--------------------------------------------------------------------------------


 
(c)           Lumea has not conveyed, transferred, or assigned the Collateral or
any of its rights or interest therein and has not executed any other document or
instrument that might prevent or limit Secured Party from operating under the
terms and conditions of this Security Agreement.
 
2.2          Except as set forth in Section 2.7, Lumea will make no other
assignment (and will allow no other assignment to be made) of the Collateral or
of any right or interest therein without the prior written consent of Easy.
 
2.3          Lumea does hereby make, constitute and appoint Secured Party, its
successors and assigns, Lumea's true and lawful attorney in fact, in Lumea's
name, place and stead, or otherwise:
 
(a)          To do all acts, including the filing of a UCC Financing Statement
(including continuation statements and amendments) with the appropriate filing
office, and to execute, acknowledge, obtain and deliver any and all instruments,
documents, items or things necessary, proper or required as a term, condition or
provision of the Collateral or in order to exercise any rights of Lumea under
the Collateral or to receive and enforce any performance due Lumea under the
Collateral;
 
(b)          To demand and receive all performances due under or with respect to
the Collateral and to take all lawful ways and means for the enforcement thereof
and to compromise and settle any claim or cause of action in Lumea arising from
or related to the Collateral and give acquittances and other sufficient
discharges relating thereto; and
 
(c)          To file any claim or to take any other action or proceeding, either
in its own name or in that of its nominee, or in the name of Lumea or otherwise,
to enforce performances due under or related to the Collateral or to protect and
preserve the right, title and interest of Secured Party hereunder.
 
2.4          The power of attorney given herein is a power coupled with an
interest and shall be irrevocable so long as any part of the Obligation remains
unpaid or unperformed. Secured Party shall have no obligation to exercise any of
the foregoing rights and powers in any event.
 
2.5          No change, amendment or modification shall be made to the
Collateral or to the instructions of Lumea contained herein without the prior
written approval of Secured Party.
 
2.6          Lumea, at its cost and expense, shall protect and defend this
Security Agreement, all of the rights of Secured Party hereunder and the
Collateral against all claims and demands of other parties. Lumea shall pay a11
claims and charges that in the opinion of Secured Party might prejudice, imperil
or otherwise affect the Collateral or the Security Interest. Lumea shall
promptly notify Secured Party of any levy, distraint or other seizure by legal
process or otherwise of any part of the Collateral and of any threatened or
filed claims or proceedings that might in any way affect or impair the terms of
this Security Agreement.
 
2.7          The Security Interest, at a11 times, shall be perfected and shall
be prior to any other interest in the Collateral other than a security interest
granted to Porter Capital for factoring receivables, and any replacement
factoring or lending institution. Lumea, on demand, shall promptly pay all costs
and expenses of filing and recording, including the costs of any searches,
deemed necessary by Secured Party from time to time to establish and determine
the validity and the continuing priority of the Security Interest.
 
2

--------------------------------------------------------------------------------


 
2.8          If Lumea shall fail to pay any expenses or charges, to keep all of
the Collateral free from other security interests, encumbrances or claims or to
perform otherwise as required herein, Secured Party may advance the moneys
necessary to pay the same.
 
3.            EVENTS OF DEFAULT; REMEDIES.
 
3.1          The occurrence of any of the following events or conditions shall
constitute and is hereby defined to be an "Event of Default" under this Security
Agreement, the Promissory Note and the Asset Purchase Agreement:
 
(a)          Any failure to pay any principal or interest or any other part of
the Obligation pursuant to the provisions contained in the Promissory Note, when
due, and such failure is not remedied within thirty (30) days after receipt by
Lumea of written notice of default given by Secured Party to Lumea.
 
(b)          Any warranty, representation or statement contained in this
Security Agreement, the Promissory Note, or any other document or instrument
executed or delivered in connection with the Obligation, or made or furnished to
Secured Party by or on behalf of Lumea, that shall be or shall prove to have
been materially false when made or furnished.
 
(c)          The filing by Lumea, (or against Lumea) in which Lumea acquiesces
or which is not dismissed within sixty (60) days after the filing thereof) of
any proceeding under the federal bankruptcy laws now or hereafter existing or
any other similar statute now or hereafter in effect; the entry of an order for
relief under such laws with respect to Lumea or the appointment of a receiver,
trustee, custodian or conservator of all or any part of the assets of Lumea.
 
(d)          The insolvency of Lumea, or the execution by Lumea, of an
assignment for the benefit of creditors; or the convening by Lumea of a meeting
of its creditors, or any class thereof, for purposes of effecting a moratorium
upon or extension or composition of its debts; or the failure of Lumea to pay
its debts as they mature; or if Lumea is generally not paying its debts as they
mature.
 
(e)          The liquidation, termination or dissolution of Lumea if Secured
Party is not reasonably reassured of timely payment and performance hereunder
and under the Promissory Note.
 
(f)          Any attachment, garnishment, levy or execution upon, or judicial
seizure of, any portion of the Collateral that is not released within thirty
(30) days of its execution.
 
(g)         Subject to Section 2.7, the existence or the filing of any lien or
encumbrance against any portion of the Collateral which may impair the first
lien position of Secured Party that is not released within thirty (30) days of
its attachment.
 
(h)         The institution of any legal action or proceedings to enforce a lien
or security interest in any portion of the Collateral that is not dismissed
within thirty (30) days of its institution.
 
(i)          The abandonment by Lumea of all or any part of the Collateral that
is not recovered or otherwise replaced within thirty (30) days of its
abandonment.
 
3

--------------------------------------------------------------------------------


 
  The loss, theft or destruction of, or any substantial damage to, any portion
of the Collateral that is not replaced, restored or returned within thirty (30)
days.
 
(k)          Lumea's abandonment or cessation of the business of providing
Professional Employer Organization or employee staffing services.
 
3.2          Upon the occurrence of any Event of Default and at any time
thereafter while such Event of Default is continuing, Secured Party shall have
the following rights and remedies and may do one or more of the following:
 
(a)          Declare all or any part of the Obligation, including any or all of
the Promissory Note, immediately due and payable, and the same, with all costs
and charges, shall be collectible thereupon by action at law.
 
(b)          Pursue any legal remedy available to collect the Obligation, to
enforce its title in and right to possession of the Collateral and to enforce
any and all other rights or remedies available to it.
 
(c)          After notice to Lumea, sell such Collateral at public or private
sale either with or without having such Collateral at the place of sale. The
proceeds of such sale, after deducting therefrom all expenses of Secured Party
in collecting and selling the Collateral (including reasonable attorneys' fees)
shall be applied to the payment of the Obligation, and any surplus thereafter
remaining shall be paid to Lumea or any other person that may be legally
entitled thereto. In the event of a deficiency between such net proceeds from
the same of the Collateral and the total amount of the Obligation, Lumea, upon
demand, shall promptly pay the amount of such deficiency to Secured Party.
Secured Party, so far as may be lawful, may purchase all or any part of the
Collateral offered at any public or private sale made in the enforcement of
Secured Party's rights and remedies hereunder.
 
3.3          Secured Party shall give Lumea reasonable notice of any sale or
other disposition of all or any part of the Collateral. Lumea agrees that notice
and demand shall be deemed to be commercially reasonable and effective if such
notice is given to Lumea at least ten (10) days prior to such sale or other
disposition in the manner provided herein for the giving of notices.
 
3.4          Lumea shall and does hereby indemnify and hold Secured Party
harmless from any and all damages and losses arising as a result of or related
to the Collateral, this Security Agreement or the exercise by Secured Party of
any of its rights under this Security Agreement, including, without limitation,
any judgment, amounts paid in settlement, and all costs and expenses, including
reasonable attorneys' fees, incurred in defending or settling any action, suit
or proceeding in connection with the foregoing, but excluding damages and losses
arising out of or resulting from or relating to the gross negligence or
intentional act of Secured Party or its agents or employees.
 
3.5          All sun-is advanced or paid by Secured Party under the terms
hereof, all amounts paid, suffered or incurred by Secured Party in exercising
any authority granted herein, including reasonable attorneys' fees, and all
other amounts due Secured Party from Lumea in connection with this Security
Agreement shall be added to the Obligation, shall be secured by all deeds of
trust and other lien and security documents securing the Obligation, shall bear
interest at the highest rate payable on any of the Obligation until paid, and
shall be due and payable by Lumea to Secured Party immediately without demand.


4

--------------------------------------------------------------------------------


 
3.6          Lumea shall pay all costs and expenses, including, without
limitation, costs of Arizona Uniform Commercial Code searches, court costs and
reasonable attorneys' fees, incurred in enforcing payment and performance of the
Obligation or in exercising the right and remedies of Secured Party hereunder
whether in civil, probate, bankruptcy or appellate courts. Such court costs and
attorneys' fees shall be set by the court and not by jury, shall be included in
any judgment obtained by Secured Party, shall be added to the Obligation and
shall be secured by this Security Agreement.
 
3.7          In addition to the remedies provided herein for an Event of
Default, Secured Party shall have all the rights and remedies afforded a secured
party under the Arizona Uniform Commercial Code and all other legal and
equitable remedies allowed under applicable law. No failure on the part of
Secured Party to exercise any of its rights hereunder arising upon any Event of
Default shall be construed to prejudice its rights upon the occurrence of any
other or subsequent Event of Default. No delay on the part of Secured Party in
exercising any such rights shall be construed to preclude it from the exercise
thereof any time during the continuance of that Event of Default. Secured Party
may enforce any one or more remedies or rights hereunder successively or
concurrently. By accepting payment or performance of any of the Obligation after
its due date, Secured Party shall not thereby waive the agreement contained
herein that time is of the essence, nor shall Secured Party waive either its
right to require prompt payment or performance when due of the remainder of the
Obligation or its right to consider the failure to so pay or perform an Event of
Default.
 
4.          MISCELLANEOUS PROVISIONS.
 
4.1          Other Security. The acceptance of this Security Agreement by
Secured Party shall not be considered a waiver of or in any way to affect or
impair any other security that Secured Party may have, acquire simultaneously
herewith, or hereafter acquire for the payment or performance of the Obligation,
nor shall the taking by Secured Party at any time of any such additional
security be construed as a waiver of, or in any way to affect or impair, the
Security Interest; Secured Party may resort, for the payment or performance of
the Obligation, to its several securities therefor in such order and manner as
it may determine.
 
4.2          No Obligations to Collateral. Secured Party, by accepting this
Security Agreement, shall not be subject to any obligation or liability under
the Collateral, including without limitation, any duty to perform any of the
terms, conditions, provisions or agreements thereof, but any and all such
obligations and liabilities shall continue to rest upon Lumea as though this
Security Agreement had not been made.
 
4.3          Modifications. Without notice of demand, without affecting the
obligations of Lumea hereunder or the personal liability of any person for
payment or performance of the Obligation, and without affecting the Security
Interest or the priority thereof, Secured Party, from time to time, may: (i)
extend the time for payment of all or any part of the Obligation, accept a
renewal Promissory Note therefor, reduce the payments thereon, release any
person liable for all or any part thereof, or otherwise change the terms of all
or any part of the Obligation; (ii) take and hold other security for the payment
or performance of the Obligation and enforce, exchange, substitute, subordinate,
waive or release any such security; (iii) join in any extension or subordination
agreement; or (iv) release any part of the Collateral from the Security
Interest.
 
4.4          Waiver. Lumea waives and agrees not to assert: (i) any right to
require Secured Party to proceed against any guarantor, to proceed against or
exhaust any other security for the Obligation, to pursue any other remedy
available to Secured Party, or to pursue any remedy in any particular order or
manner; (ii) the benefits of any statute of limitations affecting the
enforcement hereof; (iii) demand, diligence, presentment for payment, protest
and demand, and notice of extension, dishonor, protest, demand and nonpayment,
relating to the Obligation; and (iv) any benefit of, and any right to
participate in, any other security now or hereafter held by Secured Party.
 
5

--------------------------------------------------------------------------------


 
4.5          Assignment; Delegation. No party may assign any of its rights under
this Security Agreement, or delegate any performance under this Security
Agreement, in whole or in part, whether they are voluntary, involuntary, by
merger, consolidation, dissolution, operation of law, or any other manner,
except with the prior written consent of the other party, which consent may be
withheld for any reason or no reason. For purpose of this Section: (i) a change
of control or a change of ownership is deemed an assignment of rights; and (ii)
"merger" refers to any merger in which a party participates, regardless of
whether it is the surviving or disappearing corporation. Any purported
assignment of rights or delegation of performance in violation of this Section
is null and void.
 
4.6          Successors and Assigns. This Security Agreement shall inure to the
benefit of, and be binding upon, the parties hereto and their respective
successors, heirs, representatives and assigns, as the case may be; provided,
however, that no party shall assign or delegate this Security Agreement or any
of the rights or obligations created hereunder without the prior written consent
of the other party. This Security Agreement shall not confer upon any person not
a party to this Security Agreement, or the legal representative of such person
any rights or remedies of any nature or kind whatsoever under or by reason of
this Security Agreement.
 
4.7          Expenses. Except as otherwise expressly provided in this Security
Agreement, the parties hereto shall bear their respective expenses incurred in
connection with the preparation, execution and performance of this Security
Agreement and the transactions contemplated hereby, including, without
limitation, all fees and expenses of agents, representatives, counsel and
accountants.
 
4.8          Notices. All notices and other communications given or made
pursuant hereto shall be in writing and shall be deemed to have been given or
made, if delivered personally or transmitted by telex, telecopy or telegram, on
the date so delivered or transmitted, if sent by Federal Express or other
reputable national overnight carrier, on the next business day after the date so
sent, or if mailed by registered or certified mail (postage prepaid, return
receipt requested), on the fifth business day after the date so mailed, to the
parties at the following addresses.
 
         if to Sellers, to:    Easy Staffing Services, Inc.
[address]
Scottsdale, AZ 85266
Attention: Cliff Blake, President
 
         if to Lumea, to:    Lumea, Inc
7430 E. Butherus Dr., Suite C
Scottsdale, Arizona 85260
Attention: Mr. Edmond L. Lonergan
 
or to such other persons or at such other addresses as shall be furnished by any
party by like notice to the other, and such notice or communication shall be
deemed to have been given or made as of the date so delivered or transmitted, on
the next business day after the date so sent by overnight courier or on the
fifth business day after the date so mailed.
 
6

--------------------------------------------------------------------------------


 
4.9          Entire Agreement. This Security Agreement, together with the
Annexes and Exhibits attached hereto, represents the entire agreement and
understanding of the parties hereto with reference to the transactions set forth
herein, and no representations, warranties or covenants have been made in
connection with this Security Agreement, either express or implied, other than
those expressly set forth herein, in the Annexes or in the certificates,
agreements and other documents delivered in connection with the transactions
contemplated hereby. This Security Agreement supersedes all prior negotiations,
discussions, correspondence, communications, understandings and agreements
between the parties relating to the subject matter of this Security Agreement
and all prior drafts of this Security Agreement, all of which are merged into
this Security Agreement.
 
 4.10          Third Parties. No term or provision of this Security Agreement is
for the benefit of any person who is not a party hereto, and no such party will
have any right or cause of action hereunder.
 
 4.11          Waivers, Amendments and Remedies. This Security Agreement may be
amended, superseded, canceled, renewed or extended, and the terms hereof may be
waived, only by a written instrument signed by Seller and Purchaser or, in the
case of a waiver, by the party waiving compliance. No delay on the part of any
party in exercising any right, power or privilege hereunder shall operate as a
waiver thereof; nor shall any waiver on the part of any party of any such right,
power or privilege, nor any single or partial exercise of any such right, power
or privilege, preclude any further exercise thereof or the exercise of any other
such right, power or privilege.
 
 4.12          Section Headings. The Section headings contained in this Security
Agreement are solely for convenience of reference and shall not affect the
meaning or interpretation of this Security Agreement or of any term or provision
hereof.
 
 4.13          Counterparts. This Security Agreement may be executed in two or
more counterparts, each of which shall be deemed an original and all of which
together shall be considered one and the same agreement.
 
 4.14          Facsimile and Electronic Signatures. Signatures received via
facsimile or other electronic means, including in a digitally produced format
(.tif, .pdf, .doc, .gif., etc.), will be deemed originals, unless otherwise
expressly set forth in a clear and conspicuous manner elsewhere on the page or
file that contains the facsimile or electronic signature.
 
 4.15          Enforcement Costs. If either party institutes an action or
proceeding to enforce any rights arising under this Security Agreement, the
party prevailing in such action or proceeding will be paid all reasonable
attorneys' fees and costs to enforce such rights by the other party, such fees
and costs to be set by the court, not by a jury, and to be included in the
judgment entered in such proceeding.
 
 4.16          Governing Law. This Security Agreement is made in and shall be
governed by and construed in accordance with the laws of the State of Arizona
without giving effect to the principles of conflicts of law thereof.
 
7

--------------------------------------------------------------------------------


 
4.17          Annexes, Exhibits and Schedules. The Annexes, Exhibits and
Schedules attached hereto are a part of this Security Agreement as if fully set
forth herein. All references herein to Sections, Clauses, Annexes, Exhibits and
Schedules shall be deemed references to such parts of this Security Agreement,
unless the context shall otherwise require. Any description or disclosure set
forth in any attachment hereto shall be deemed incorporated in all other
attachments hereto to the extent applicable.
 
[Signature page follows]


 
8

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, this Security Agreement has been executed and delivered on
behalf of and in the name of Lumea on the date indicated above.
 
 
 
LUMEA, INC., a Nevada corporation
             
 
  
 
By:
/s/ Edmond L. Lonergan         Its: President  

 
 
 
 
EASY STAFFING SERVICES, INC., 
a Delaware corporation 
             
 
 
 
By:
/s/ Cliff Blake          Its: CEO  

 
 
9

--------------------------------------------------------------------------------




 

STATE OF ARIZONA )      
) ss
    County of ______________ )    

 
The foregoing instrument was acknowledged before me this _______ day of
_________________________, 2009, by __________________________________________
the _________________________ of Lumea, Inc., a Nevada corporation, for and on
behalf of the company.
 
IN WITNESS WHEREOF, I have hereunto set my hand and official seal.
 

       
 
          Notary Public   My Commission Expires:              
___________________              

 
 
10

--------------------------------------------------------------------------------


 
EXHIBIT A
 
Collateral
 
The Collateral means all of the right, title, and interest that Lumea possesses
in and to all of its assets, including all of its:
 
(i)          intellectual property, goodwill associated therewith, licenses and
sublicenses granted and obtained with respect thereto, and rights thereunder,
remedies against infringements thereof, and rights to protection of interests
therein under the laws of all jurisdictions;
 
(ii)         leases (including equipment leases), subleases, and rights
thereunder, and improvements, fixtures, and fittings thereon;
 
(iii)        agreements, contracts, indentures, mortgages, instruments, security
interests, guaranties, other similar arrangements, and rights thereunder;
 
(iv)        accounts, notes, and other receivables;
 
(v)         tangible personal property (such equipment, supplies, and
furniture);
 
(vi)        claims, deposits, prepayments, refunds, causes of action, choses in
action, rights of recovery, rights of set off, and rights of recoupment
(including any such item relating to the payment of taxes);
 
(vii)       franchises, approvals, permits, licenses, orders, registrations,
certificates, variances, and similar rights obtained from governments and
governmental agencies to the extent assignable or transferable;
 
(viii)      books, records, ledgers, files, documents, correspondence, lists,
plats, architectural plans, drawings, and specifications, creative materials,
advertising and promotional materials, studies, reports, and other printed or
written materials; and
 
(ix)         cash.
 
 
11

--------------------------------------------------------------------------------

